Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 26, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  156529 & (78)(90)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 156529
                                                                     COA: 331177
                                                                     Kent CC: 14-011691-FC
  GREGORY PIERRE MATTHEWS,
           Defendant-Appellant.

  _________________________________________/

        By order of July 3, 2018, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich. 899 (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motions to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 26, 2019
         s1118
                                                                                Clerk